Mr. Justice Aldbey
delivered the opinion of the court.
The action originating this appeal was brought against The People of Porto Rico by the. plaintiff to recover a certain parcel of land alleged to belong to him.
The only legal question raised by the defendant in demurring to the complaint and in the assignment of errors is that the District Court of Ponce was without jurisdiction to try the case and render judgment in favor of the plaintiff, as it did, because The People of Porto Rico had not given its consent to be sued, and as that question has been decided already in favor of the defendant by the Supreme Court of the United States in, the case of Rosaly v. The People of Porto Rico, 227 U. S., 270, and the doctrine laid down therein, has been followed by us in the case of Rubert Hermanos v. The People of Porto Rico et al., ante p. 873, on the grounds therein set forth we must hold that the proceedings followed in this case by the District Court of Ponce and the judgment appealed from are null and void for lack of jurisdiction, without prejudice to the bringing of the action in the proper legal manner.

Proceedings gnashed and judgment appealed from reversed, reserving to plaintiff his right of action against The People after obtaining its consent.

*955Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice MacLeary took no part in' this decision.